Title: To James Madison from George Washington, 5 November 1787
From: Washington, George
To: Madison, James


My dear Sir,
Mount Vernon Novr. 5th: 1787.
Your favor of the 18th. Ulto. came duly to hand. As no subject is more interesting, and seems so much to engross the attention of every one as the proposed Constitution, I shall, (tho’ it is probable your communications from Richmond are regular and full with respect to this, and other matters, which employ the consideration of the Assembly) give you the extract of a letter from Doctr Stuart, which follows—
“Yesterday (the 26th. of Octr.) according to appointment, the calling of a Convention of the people was discussed. Though no one doubted a pretty general unanimity on this question ultimately, yet, it was feared from the avowed opposition of Mr. Henry and Mr. Harrison, that an attempt would be made, to do it in a manner that would convey to the people an unfavourable impression of the opinion of the House, with respect to the Constitution: And this was accordingly attempted. It was however soon baffled. The motion was to this effect; that a Convention should be called to adopt—reject—or amend—the proposed Constitution. As this conveyed an idea that the House conceived an amendment necessary, it was rejected as improper. It now stands recommended to them, on (I think) unexceptionable ground, for ‘their full and free consideration.’ My collegue arrived here on the evening before this question was taken up: I am apt to think that the opponants to the Constitution were much disappointed in their expectations of support from him, as he not only declared himself in the fullest manner for a Convention, but also, that notwithstanding his objections, so federal was he, that he would adopt it, if nothing better could be obtained. The time at which the Convention is to meet, is fixed to the first of June next. The variety of sentiments on this subject was almost infinite; neither friends or foes agreeing in any one period. There is to be no exclusion of persons on acct. of their Offices.[”]
Notwithstanding this decision the accounts of the prevailing sentiments without, especially on James River and Westwardly, are various; nothing decisive, I believe, can be drawn. As far as I can form an opinion however, from different persons, it should seem as if Men judged of others, by their own affection, or disaffection to the proposed government. In the Northern Neck the sentiment I believe, is very generally for it. I think it will be found such thro the State.
The Doctor further adds—“The subject of British debts was taken up the other day when Mr. Henry, reflected in a very warm declamatory manner, on the circular letter of Congress, on that subject. It is a great and important matter and I hope will be determined as it should be notwithstanding his opposition.”
So far as the sentiments of Maryland, with respect to the proposed Constitution, have come to my knowledge, they are strongly in favor of it; but as this is the day on which the Assembly of that state ought to meet, I will say nothing in anticipation of the opinion of it. Mr. Carroll of Carrolton, and Mr. Thos. Johnson, are declared friends to it. With sincere regard and Affecte I am, My dear Sir Yr. sincere frd. & Obedt Ser
Go: Washington
